Andree LAYTON Roaf, Judge, concurring. I concur in this affirmance, because road construction or maintenance machinery is specifically enumerated as included within the definition of “special mobile equipment” in Ark. Code Ann. § 27-14-211 (Repl. 1994), but I do not agree that a road grader, for which the sole purpose is to grade roads, is only “incidentally” operated or moved over the highways, under any commonly understood definition of “incidentally.” However, it is well-settled that we will not interpret a statute so as to reach an absurd conclusion that is contrary to legislative intent. See, e.g. Brandon v. Arkansas Public Service Comm., 67 Ark. App. 14, 992 S.W.2d 834 (1999).